DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021, has been entered.
 
Election/Restrictions
Applicant’s election of Group II (i.e., claim 34 drawn to a method of using a bioactive coating material) in the reply filed on November 6, 2017, is acknowledged.  Additionally, Applicant’s election of Species A (i.e., a single and specific bioactive coating material where the polymer anchor molecule has a hydrophobic moiety of styrene- and a hydrophilic moiety of carboxyl-, and the biologically active molecule is RGD) in the reply filed on November 6, 2017, and the telephonic interview held on December 18, 2017, (See attached Interview Summary) is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Additionally, please note that in light of Applicant’s election of a single and specific bioactive coating material (see above), Applicants have not elected where an enzymatically cleavable linker conjugates the biologically active molecule to the polymer anchor molecule.  As such, new claims 38-41 are withdrawn.  Similarly, since Applicant’s election of a biologically active molecule is RGD, Applicants have not elected where the biologically active molecule is a signal molecule, and thus, new claims 42-43 are withdrawn.  Furthermore, since Applicant’s election of the polymer anchor molecule is having a 
In response to Applicant’s argument that the claim scope cannot be expanded to include methacrylic acid because the claim scope has been amended such that the hydrophobic moiety is limited to styrene or isobutene units, it is found persuasive. However, it is noted that the instant specification encompasses where the hydrophobic moiety is selected from the group consisting of a variety of moieties including methacrylic acid.  As such, the fact that the rejection encompasses a hydrophobic species taught in the instant specification, i.e., methacrylic acid, and substituting this hydrophobic species for one of the claimed hydrophobic moieties, i.e., styrene, does not preclude the 103 rejection below. 
Additionally, in response to Applicant’s argument that claims 51 and 52 should be rejoined and examined because claim 51 recites that the polymer anchor molecule is a copolymer with alternating styrene- and maleic acid units where maleic acid units contain the elected carboxyl- hydrophilic moiety, it is found unpersuasive.  As noted above, Applicants elected the polymer anchor molecule having a hydrophobic moiety of styrene- and a hydrophilic moiety of carboxyl-.  By electing carboxyl- as the hydrophilic species encompasses any carboxyl moiety, and thus, is not an election of the particular polymer structure of alternating styrene- and maleic acid units.  By electing a subgenus does not necessarily encompass election of a species of that subgenus in a similar manner when a reference that teaches a genus or subgenus does not necessarily read on a species.  Thus, claims 51 and 52 remain withdrawn. 

Status of Claims
Claims 1-16 were originally filed on August 22, 2016. 
The amendment received on August 22, 2016, canceled claims 1-16; and added new claims 17-34.  The amendment received on August 28, 2017, amended claims 21 and 28.  The amendment received on May 8, 2018, canceled claim 34; and added new claims 35-52.  The amendment received on March 4, 2019, amended claims 7, 35, and 37.  
Claims 17-33 and 35-52 are currently pending and claims 35-37 and 44-48 are under consideration as claims 17-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6, 2017.

Priority
The present application claims priority under 119(a)-(d) to German Application No. 10 2015 109 599.8 filed on June 16, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for German Application No. 10 2015 109 599.8, which papers have been placed of record in the file.  Please note that the German application is in a foreign language and therefore cannot be reviewed.  

Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).


Claims 35-37 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Caracci et al. U.S. Publication No. 2015/0010999 A1 published on January 8, 2015 (cited in the Action mailed on 1/8/18) in view of Faris et al. U.S. Publication No. 2010/0304427 A1 published on December 2, 2010 (cited in the Action mailed on 1/8/18).  

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 35, with respect to a method of coating a plastic cell culture carrier by coating the plastic cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate:
Caracci et al. teaches a method comprising (i) introducing a synthetic polymer having a covalently attached polypeptide to an aqueous cell culture medium to produce a polymer containing cell culture medium where the synthetic polymer conjugated to a polypeptide is configured to attach to the surface of a cell culture article under cell culture condition; (ii) disposing the polymer containing cell culture medium on the surface of the cell culture article to produce a coated article; and (iii) incubating the coated article in the medium under cell culture conditions to attach the synthetic polymer conjugated to the polypeptide to the surface of the cell culture article (See Caracci specification, paragraph [0008], [0141], [0144]).  Moreover, Caracci et al. teaches that the surface of the substrate is a plasma treated polystyrene surface (See Caracci specification, paragraph [0008]).  Plus, Caracci et al. teaches that the surface of the cell culture article to which the polymer conjugated to the polypeptide is coated may be formed of any suitable material including a plastic (See Caracci specification, paragraph [0092]).  Therefore, the teachings of Caracci et al., (i.e., coating a surface of a cell culture article with a polymer conjugated to a polypeptide wherein the surface of the article can be plastic such as polystyrene) satisfy the claim limitation with respect to a method of coating a plastic cell culture carrier by coating the plastic cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate as recited in claim 35. 

	For claim 35, with respect to where the polymer conjugate is obtained or obtainable from linking an amphiphilic polymer anchor molecule and one or more biologically active polymer molecules:
it is noted that by reciting that the polymer conjugate is obtained or obtainable from linking an amphiphilic polymer anchor molecule and one or more biologically active molecules encompasses where the polymer conjugate can be obtained by linking an amphiphilic polymer anchor molecule and one or more biologically active molecules, but is not required to be obtained via the recited method.  However, even if claim 35 is amended such that the polymer conjugate is obtained from linking an amphiphilic polymer 

For claim 35, with respect to where the polymer conjugate is obtained by linking an amphiphilic polymer anchor molecule and one or more biologically active polymer molecules wherein the polymer anchor molecule comprises a hydrophobic moiety containing units from styrene or isobutene units and a hydrophilic moiety selected from the group consisting of a carboxyl unit:
Caracci et al. teaches that the polymer conjugated to a polypeptide (hereinafter “polymer conjugate") may be formed by any suitable process using any suitable monomers where the polymers to be formed have linear polymer backbones, branched polymer backbones, or star polymer backbones (See Caracci specification, paragraph [0040], [0144], [0145]).  The monomers used to form the polymers may be homopolymers or copolymers of ethylenically unsaturated groups such as methacrylate (See Caracci specification, paragraph [0041]).  Moreover, Caracci et al. teaches that the methacrylate monomer can be of Formula (I) wherein the monomer encompasses being methacrylic acid (See Caracci specification, paragraph [0042], [0157]).  As such, the monomer units utilized as the polymer contain a hydrophobic moiety of ethylenically unsaturated groups.
	Furthermore, Caracci et al. teaches that the polypeptide may be conjugated to the polymer in any suitable manner (See Caracci specification, paragraph [0054]).  In some embodiments, a polypeptide is grafted to a polymer that has already been formed where the polypeptide includes an amino acid capable of conjugating to a pendant reactive group of the polymer (See Caracci specification, paragraph [0064]).  Examples of reactive groups that the polymer may have for reaction with a polypeptide include maleimide, glycidyl, isocyanate, isothiocyanate, activated esters, activated carbonates, anhydride, and the like (See Caracci specification, paragraph [0064]).  As such, a thiol-based moiety can be utilized as a reactive group of the polymer to conjugate to the polypeptide.  Plus, Caracci et al. teaches that the N-
With respect to where the hydrophobic moiety is styrene units instead of methacrylic acid, Faris et al. teaches a substrate for cell culture and cell-based assays comprising a support, a tie layer comprising an aminoalkylsilane or derivatives thereof, attached to the support, a synthetic polymer layer attached to the tie layer, the synthetic polymer layer comprising a plurality of ionizable hydrophilic groups, ionizable hydrophobic groups, or combinations thereof (See Faris specification, paragraph [0006], [0008], [0031]).  In particular, Faris et al. teaches in Figure 2 that the synthetic polymer layer further comprises R4 and R5 which may each independently be a hydrophobic or hydrophilic group such as H or styrene where these groups may be involved in adhering the cells to the substrate in the absence of serum and/or extracellular proteins (See Faris specification, paragraph [0036]).  Furthermore, Faris et al. teaches that the synthetic polymer layer may have a copolymer comprising first monomer having an ionizable group and a second monomer having a hydrophobic group wherein the ionizable group may have maleic acid, acrylic acid, methacrylic acid or combinations thereof (See Faris specification, paragraph [0046]).  Plus, the synthetic polymer layer may have a terpolymer of a first monomer that has an ionizable groups, a second monomer and a third monomer that carries a hydrophobic pendant group wherein the second and third monomers may comprise ethylene, styrene, etc. (See Faris specification, paragraph [0046]).	

	For claim 35, with respect to where the bioactive coating material is adsorbed to the carrier via the hydrophobic moiety of the anchor molecule:

	Additionally, Caracci et al. depicts an exemplary structure of a polymer conjugate in figure 1 where the polymer conjugate is MAA-PEG4-VN wherein MAA is methacrylate, PEG4 is polyethylene glycol, and VN is the polypeptide (See Caracci specification, paragraph [0087]; Figure 1).  Although not depicted, the VN polypeptide can be conjugated to the polymer via a carboxyl moiety at one end of the polymer (as discussed above) and the polymer also contains a hydrophobic methacrylate moiety at another end of the polymer.  Thus, the teachings of Caracci et al. suggest that the free hydrophobic methacrylate moiety of the polymer can couple the polymer to the surface of the cell culture article as recited in claim 35.  

	For claims 36-37, with respect to where the method further comprises a step of rinsing the coated cell culture carrier to remove non-adhered polymer conjugates as recited in claim 36; and with respect to where the rinsing step is carried out with phosphate buffered sodium chloride solution as recited in claim 37:
Caracci et al. teaches that the cell culture medium solution may be buffered by a pH buffer such as phosphate buffer, citrate buffer, or the like (See Caracci specification, paragraph [0079]).  Other components that the cell culture medium solution can contain include glucose, amino acids, and/or inorganic salts such as sodium chloride (See Caracci specification, paragraph [0080]).  As such, the 
	Furthermore, Caracci et al. teaches that that the polymer conjugate may be coated on a cell culture article in any suitable manner (See Caracci specification, paragraph [0087]).  Caracci et al. further teaches that the polymer attaches to and coats the surface of the article during cell culture conditions (See Caracci specification, paragraph [0090]).  Because the polymer conjugate is stable in, and compatible with, cell culture medium, it is acceptable for some of the polymer conjugate to remain in the medium or for equilibrium between attached and unattached polymer conjugate to exist (See Caracci specification, paragraph [0090]).  Preferably, upon replenishment of medium, e.g., removal of used medium and replacement with new medium (e.g., without polymer conjugate), the attached polymer conjugate remains attached to the substrate (See Caracci specification, paragraph [0090]).  Given that Caracci et al. teaches that the cell culture medium solution can contain phosphate buffer and an inorganic salt such as sodium chloride, removing used medium and replacing it with new medium removes unattached polymer conjugate while the attached polymer conjugate remains attached to the surface of the carrier.  As such, the teachings of Caracci et al. constitute rinsing the coated cell culture carrier to remove non-adhered polymer conjugate with a phosphate buffered sodium chloride solution thereby satisfying the claim limitations as recited in claims 36-37.

For claims 44-48, with respect to where the biologically active molecule is a peptide with 3 to 50 amino acid moieties as recited in claim 44; with respect to where the biologically active molecule is an adhesion peptide with 3 to 50 amino acid moieties as recited in claim 45; with respect to where the biologically active molecule is a peptide that is derived from a protein of the extracellular matrix as recited in claim 46; with respect to where the biologically active molecule is a peptide derived from collagen, fibronectin, or laminin as recited in claim 47; and with respect to where the adhesion peptide comprises one or more amino acid sequences selected from the group consisting of RGD as recited in claim 48:
Caracci et al. teaches that the peptides and polypeptides conjugated to the polymer may include sequences known as cell adhesion sequences such as RGD (See Caracci specification, paragraph [0032], [0072], and [0152]).  Peptides may be any suitable length such as between three and 30 amino 
	    
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Caracci et al. does not expressly teach in one embodiment coating a plastic cell culture carrier with a bioactive coating material comprising a polymer conjugate comprising a polymer anchor molecule having surface active anchor groups and a biologically active molecule such as RGD wherein the polymer anchor molecule is amphiphilic and wherein the surface active anchor groups comprise a hydrophobic moiety such as styrene units and a hydrophilic moiety such as a carboxyl group as recited in claim 35.  However, the teachings of Caracci et al. and Faris et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Caracci et al. does not expressly teach that the bioactive coating material is adsorbed to the carrier via the hydrophobic moiety of the anchor molecule as recited in claim 35.  However, the teachings of Caracci et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an obvious-to-try rationale pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to coating a plastic cell culture carrier with a bioactive coating material comprising a polymer conjugate comprising an amphiphilic polymer anchor molecule linked a biologically active molecule such as RGD wherein the polymer anchor molecule comprises a hydrophobic moiety such as styrene units and a hydrophilic moiety such as a carboxyl group as recited in claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Caracci et al. and coat a cell culture carrier with a bioactive coating material wherein the KSR.

With respect to where the bioactive coating material is adsorbed to the carrier via the hydrophobic moiety of the anchor molecule as recited in claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Caracci et al. and coat a cell culture carrier with a bioactive coating material wherein the bioactive coating material is adsorbed onto the carrier surface via the hydrophobic moiety of the anchor molecule thereby coating a plastic cell culture carrier.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a polymer conjugate was known to be adsorbed onto the surface of a cell culture article and because a hydrophobic moiety such as methacrylic acid of a polymer conjugate was known to be free thereby allowing for the hydrophobic moiety to interact with the surface of the cell culture carrier as taught by Caracci et al.  
KSR.
Alternatively and/or additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Caracci et al. and coat a cell culture carrier with a bioactive coating material wherein the bioactive coating material is adsorbed onto the carrier surface via the hydrophobic moiety of the anchor molecule thereby coating a plastic cell culture carrier.  One of ordinary skill in the art at the time the invention was made would have been motivated to try do so because a polymer conjugate was known to be adsorbed onto the surface of a cell culture article and because a hydrophobic moiety such as methacrylic acid of a polymer conjugate was known to be free thereby allowing for the hydrophobic moiety to interact with the surface of the cell culture carrier as taught by Caracci et al. thereby resulting in a finite number of ways to for the polymer conjugate to adsorb onto the surface of the carrier.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success to try to adsorb the bioactive coating material to the article via the hydrophobic moiety of the anchor molecule given that the polymer conjugate of Caracci et al. was used to coat cell culture articles that can have a plastic surface and comprise a polymer having a free hydrophobic moiety and a hydrophilic moiety that is utilized to couple the polymer to a polypeptide.  Therefore, since there are a finite number of ways to couple the bioactive coating material to the carrier, coupling the polymer conjugate to the surface of the cell culture article via the free hydrophobic moiety would support the adsorption of the polymer conjugate onto the carrier via the hydrophobic moiety of the anchor molecule by constituting an obvious-to-try rationale pursuant to KSR. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is not obvious because (1) the claimed invention does not recite “methacrylic acid”, and thus, MPEP 2173.05(a)(III) is not informative or controlling in the present situation; rather, Applicants assert that a person of ordinary skill in the art looks to the “differences between the claimed invention and the prior art” (See Applicant’s Response received 1/14/21, pg. 6–7); and (2) the Caracci reference does not teach or suggest an amphiphilic anchor molecule, but rather teaches a hydrophilic polymer as methacrylic acid is hydrophilic (See Applicant’s Response received 1/14/21, pg. 7).

Response to Arguments
Applicant's arguments filed 1/14/21 for claims 35-37 and 44-48 as being unpatentable pursuant to 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
Please note that the “Response to Arguments” in the Action mailed on 7/16/20 are incorporated herewith, and thus, not reiterated below.
In response to Applicant’s first argument, i.e., the claimed invention does not recite “methacrylic acid”, and thus, MPEP 2173.05(a)(III) is not informative or controlling in the present situation, it is found unpersuasive.  The Examiner maintains the position that the instant specification defines a hydrophobic moiety as encompassing methacrylic acid.  It is acknowledged that “methacrylic acid” is no longer recited in the claimed invention, but the term “hydrophobic moiety” is recited in the claimed invention.  Although the claimed invention is limited to two hydrophobic species, i.e., styrene or isobutene units, when reading the claimed invention in light of the specification, it is clear that Applicants have redefined what constitutes a hydrophobic moiety where methacrylic acid is a preferred hydrophobic species (See instant specification, paragraphs [0013], [0037]).  As stated in the Actions mailed on 12/11/19 and 7/16/20, pursuant under MPEP 2173.05(a)(III), consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.  As such, an ordinary skilled artisan would understand that the 
In response to Applicant’s second argument, i.e., the Caracci reference does not teach or suggest an amphiphilic anchor molecule, but rather teaches a hydrophilic polymer as methacrylic acid is hydrophilic, it is found unpersuasive.  As stated in the Action mailed on 7/16/20, it is noted that the Caracci reference does not refer to methacrylic acid as either hydrophilic or hydrophobic.  Caracci only refers to the inclusion of a spacer moiety such as require methacrylic acid as a hydrophilic or hydrophobic ionizable group, but rather only refers to it as an ionizable group (See Faris specification, paragraph [0043]).  As such, these ionizable groups can be utilized in the synthetic polymer interchangeably.  Thus, as discussed in the rejection above, an ordinary skilled artisan would be motivated with a reasonable expectation of success to substitute styrene for methacrylic acid given that both are ionizable groups that can interchangeably be utilized as part of a synthetic polymer used to coat the surface of a cell culture carrier.  
Additionally, as stated in response to Applicant’s first argument and in the Action mailed on 7/16/20, because the instant specification has redefined the term “methacrylic acid” as a hydrophobic moiety, even has redefined the term as a preferred hydrophobic moiety, Applicants cannot then rely on additional teachings in the art that suggest methacrylic acid is hydrophilic.  Because the Caracci and Faris references do not require methacrylic acid to function as a hydrophilic moiety and because the instant specification has defined methacrylic acid as a hydrophobic moiety, the combination of references suggest an amphiphilic anchor molecule comprising a hydrophobic moiety of methacrylic acid and a hydrophilic moiety of a thiol or carboxyl group.  Thus, contrary to Applicants’ argument, the Caracci reference in combination with the Faris reference do teach or suggest utilizing an amphiphilic anchor molecule comprising a hydrophobic moiety of methacrylic acid and a hydrophilic moiety of a thiol or carboxyl group.  
	Accordingly, the rejection of claims 35-37 and 44-48 over Caracci in view of Faris renders the present invention obvious as Applicants’ arguments are found unpersuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654